Citation Nr: 1125034	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  07-31 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 


THE ISSUE


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional psychiatric disability resulting from VA treatment from June 6 to June 9, 2006.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of February 2007, which denied the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for additional psychiatric disability.  The veteran appeared at a Board videoconference hearing in June 2010.  

During the course of the appeal period, the Veteran also filed an application to reopen a previously denied claim for service connection for an acquired psychiatric disability, to include PTSD.  This issue has not been properly considered by the RO, and, thus, is not currently before the Board.  In this regard, a supplemental statement of the case (SSOC) dated in March 2010, furnished pursuant to review by a Decision Review Officer, discussed the matter of whether new and material evidence had been received to reopen a claim for entitlement to service connection for PTSD in the "reasons and bases" section.  The "issue" and "decision," however, still identified the issue as entitlement to compensation under 38 U.S.C.A. § 1151 for an acquired psychiatric disability.  Compensation pursuant to 38 U.S.C.A. §  1151 is not identical to service connection, however.  In particular, entitlement is predicated on VA treatment for the former, and active military service for the latter, and the two are governed by distinct statutes and based on different legal requirements.  

Moreover, a decision as to the issue was premature at that point.  First, it was outside the scope of authority for DRO review, which is limited to issues which have been the subject of a decision and timely notice of disagreement.  38 C.F.R. § 3.2600 (2010).  Further, the Veteran has not received any notification or assistance as to the issue, which, in view of the separate legal requirements, is necessary.  

Therefore, the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disability, to include PTSD, is referred to the AOJ for appropriate notification, development and action, without regard to the March 2010 SSOC.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A specialist medical opinion was obtained through the Veterans Heath Administration (VHA) in February 2011, and a copy of this VHA opinion was sent to the Veteran and his representative for review and comment in March 2011.  In May 2011, the Veteran submitted additional evidence and arguments, and stated that he wished to have the case REMANDED to the RO for review of the new evidence.  

Accordingly, the case is REMANDED for the following action:

Review the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for additional psychiatric disability resulting from VA treatment from June 6 to June 9, 2006, in light of all evidence received subsequent to the last SSOC, in particular the February 2011 VHA opinion and the evidence submitted by the Veteran subsequent to that opinion.  If the decision remains adverse to the Veteran, furnish the Veteran and his representative an appropriate SSOC, and provide an opportunity for response, before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


